DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The terminal disclaimer filed on 03/01/2021 has been approved and recorded.

            CROSS-REFERENCE TO RELATED APPLICATION
3.	This application is a continuation-in-part application of serial number 16/110,055, filed on August 23, 2018, now Patent No. 10,510,653, which is a continuation application of serial number 15/286,849, filed on October 6, 2016, now Patent No. 10,103,095, owned by a common assignee and which are herein incorporated by reference in their entirety.

Allowable Subject Matter
4.    Claims 1-9, 21-29 are allowed.
  Reasons for Allowance
5.    The following is an examiner's statement of reasons for allowance:
6.    Regarding claims 1-9, the prior art failed to disclose or reasonably suggest each respective trace comprising at least four different conductive materials having different melting points and plastic deformation properties constructed in four layers, which are optimized for both diffusion bonding and soldering of passive components wherein a topmost layer of each said trace comprises tin; and at least one die mounted on said substrate wherein there is a diffusion bond between at least one of said plurality of traces and said at least one die.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899